Case 1:20-cr-00233-LMB Document 30 Filed 09/24/20 Page 1 of 8 PagelD# 86

IN THE UNITED STATES DISTRICT COURT F ——ah

EASTERN DISTRICT OF VIRGINIA

UNITED STATES OF AMERICA,
v.

VICENTE GOMEZ,
a/k/a/ “Triste,”
(Counts 1 and 2)

ANDREA RENAY PADEWAY, and
(All Counts)

EDWIN GUTIERREZ-SANCHEZ,
a/k/a ““Wasson,”
(Count 1)

Defendants.

 

Alexandria Division

me eee ee

 
   

AK US. DISTRICT COURT |
CLETEXANDRIA, VIRGINIA
eee

‘UNDER SEAL

 

Criminal No. 1:20-CR- 735

Count 1: 21 U.S.C. § 846
(Conspiracy to Distribute Cocaine)

Count 2: 21 U.S.C. §§ 841(a)(1) and 2
(Possession with Intent to Distribute Cocaine)

Count 3: 18 U.S.C. § 924(c)(1)(A)G@)
(Possession of a Firearm in Furtherance of a
Drug Trafficking Crime)

Forfeiture Notice

INDICTMENT

September 2020 Term — at Alexandria, Virginia

Count One

(Conspiracy to Distribute Cocaine)

THE GRAND JURY CHARGES THAT:

Conspiracy

From in and around March 2019, and continuing to on and around August 6, 2020, the

exact dates being unknown to the grand jury, in Prince William County, within the Eastern

District of Virginia, and elsewhere, the defendants, VICENTE GOMEZ, ANDREA RENAY
Case 1:20-cr-00233-LMB Document 30 Filed 09/24/20 Page 2 of 8 PagelD# 87

PADEWAY, and EDWIN GUTIERREZ-SANCHEZ, unlawfully, knowingly, and intentionally
combined, conspired, confederated, and agreed with each other and other persons, both known
and unknown to the Grand Jury, to distribute a mixture and substance containing a detectable
amount of cocaine, a Schedule II controlled substance, in violation of Title 21, United States
Code, Section 841{a)(1).

Quantity of Cocaine Involved in the Conspiracy

With respect to defendant GOMEZ, his conduct as a member of the conspiracy charged
in Count One, which includes the reasonably foreseeable conduct of other members of the
conspiracy charged in Count One, involved a quantity of a mixture and substance containing a
detectable amount of cocaine, a Schedule II controlled substance, in violation of Title 21, United
States Code, Section 841(b)(1)(C).

With respect to defendant PADEWAY, her conduct as a member of the conspiracy
charged in Count One, which includes the reasonably foreseeable conduct of other members of
the conspiracy charged in Count One, involved 500 grams or more of a mixture and substance
containing a detectable amount of cocaine, a Schedule II controlled substance, in violation of
Title 21, United States Code, Section 841(b)(1)(B)Gi)(ID).

With respect to defendant GUTIERREZ-SANCHEZ, his conduct as a member of the
conspiracy charged in Count One, which includes the reasonably foreseeable conduct of other
members of the conspiracy charged in Count One, involved a quantity of a mixture and
substance containing a detectable amount of cocaine, a Schedule II controlled substance, in

violation of Title 21, United States Code, Section 841(b)(1)(C).
Case 1:20-cr-00233-LMB Document 30 Filed 09/24/20 Page 3 of 8 PagelD# 88

Ways, Manner, and Means
The primary purpose of the conspiracy was to make money through the distribution of
cocaine within the Eastern District of Virginia. The ways, manners, and means by which the
defendants and their co-conspirators carried out this purpose included, but were not limited to,
the following:

1. During the course and in furtherance of the conspiracy, members of the conspiracy
acquired cocaine from a source or sources of supply in the Eastern District of Virginia,
and elsewhere.

2. Members of the conspiracy distributed cocaine in the Eastern District of Virginia, and
elsewhere.

3. Members of the conspiracy possessed cocaine for further distribution in the Eastern
District of Virginia, and elsewhere.

4, A member of the conspiracy possessed a firearm in furtherance of drug trafficking in the
Eastern District of Virginia.

5. Members of the conspiracy used cell phones to communicate with each other, including
through voice calls, text messages, and social media platforms.

Overt Acts
In furtherance of the conspiracy, and to effect the objects thereof, the defendants and their
co-conspirators committed overt acts in the Eastern District of Virginia and elsewhere, including

but not limited to, the following:
Case 1:20-cr-00233-LMB Document 30 Filed 09/24/20 Page 4 of 8 PagelD# 89

1. From in and around December 2019 through on or about August 6, 2020, in the Eastern
District of Virginia and elsewhere, PADEWAY and GOMEZ obtained ounce quantities
of cocaine on an approximately monthly basis, for further distribution.

2. From in and around March 2019 through on or about August 6, 2020, GOMEZ and
PADEWAY regularly distributed quantities of cocaine in the Eastern District of Virginia,
and elsewhere.

3. From in and around February 2020 through on or about August 6, 2020, GOMEZ and
GUTIERREZ-SANCHEZ regularly distributed quantities of cocaine in the Eastern
District of Virginia.

4, On or about August 6, 2020, in Prince William County, in the Eastern District of
Virginia, GOMEZ and PADEWAY possessed with intent to distribute approximately 97
grams of cocaine.

5. Onor about August 6, 2020, in Prince William County, in the Eastern District of
Virginia, PADEWAY possessed a firearm in furtherance of drug trafficking.

(All in violation of Title 21, United States Code, Section 846.)
Case 1:20-cr-00233-LMB Document 30 Filed 09/24/20 Page 5 of 8 PagelD# 90

Count Two
(Possession with Intent to Distribute Cocaine)

THE GRAND JURY FURTHER CHARGES THAT:

On or about August 6, 2020, in Prince William County, within the Eastern District of
Virginia, defendants VICENTE GOMEZ and ANDREA RENAY PADEWAY unlawfully,
knowingly, and intentionally possessed with intent to distribute a quantity of a mixture and
substance containing a detectable amount of cocaine, a Schedule II controlled substance.

(In violation of Title 21, United States Code, Section 841(a)(1) and Title 18, United
States Code, Section 2.)
Case 1:20-cr-00233-LMB Document 30 Filed 09/24/20 Page 6 of 8 PagelD# 91

Count Three
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

THE GRAND JURY FURTHER CHARGES THAT:

On or about August 6, 2020, in Prince William County, within the Eastern District of
Virginia, defendant ANDREA RENAY PADEWAY did knowingly possess a firearm in
furtherance of a drug trafficking crime for which she may be prosecuted in a court of the United
States, that is, Possession with Intent to Distribute Cocaine, in violation of Title 18, United States
Code, Sections 846 and 841(a)(1), as set forth and charged in Counts One and Two of this
Indictment.

(In violation of Title 18, United States Code, Section 924(c)(1)(A)(i).)
Case 1:20-cr-00233-LMB Document 30 Filed 09/24/20 Page 7 of 8 PagelD# 92

FORFEITURE NOTICE

THE GRAND JURY FURTHER FINDS PROBABLE CAUSE FOR FORFEITURE,
AS DESCRIBED BELOW:

Pursuant to Rule 32.2(a) of the Federal Rules of Criminal Procedure, the defendants
are hereby notified that:

1. If convicted of either of the violations alleged in Counts One and Two of this
Indictment, they shall forfeit to the United States, pursuant to Title 21, United States Code,
Section 853(a), the following: (1) any property constituting, or derived from, any proceeds the
defendant(s) obtained, directly or indirectly, as the result of such violation; and (2) any
property used, or intended to be used, in any matter or part, to commit, or to facilitate the
commission of, such violation. This property includes, but is not limited to, approximately
$8,379.00 in U.S. Currency seized from the defendant’s apartment in Woodbridge, Virginia
on August 6, 2020.

2. If convicted of any of the violations set forth in this Indictment, they shall
forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title
28, United States Code, Section 2461(c), all firearms and ammunition involved in or used in
such violation. This property includes, but is not limited to, the following:

(a) A Glock, Model 48, 9mm handgun, bearing serial number BKNH967;

(b) Two magazines; and

(c) 25 rounds of Hornady Critical Defense 9mm ammunition.
Case 1:20-cr-00233-LMB Document 30 Filed 09/24/20 Page 8 of 8 PagelD# 93

Pursuant to 21 U.S.C. § 853(p), the defendant(s) shall forfeit substitute property, if, by
any act or omission of the defendant(s), the property referenced above cannot be located upon
the exercise of due diligence; has been transferred, sold to, or deposited with a third party; has
been placed beyond the jurisdiction of the Court; has been substantially diminished in value;
or has been commingled with other property which cannot be divided without difficulty.

(Pursuant to Title 18, United States Code, Sections 924(d)(1); Title 21, United States

Code, Section 853; Title 28, United States Code, Section 2461(c); and Federal Rule of
Criminal Procedure 32.2.)

APuRUAR BILE E-Government Act,,
The origina! o! this page has been filed
under sca’ in the Clerk's Office

 

Foreperson of the Grand Jury

G. Zachary Terwilliger
United States Attorney

By: Niclb. Ds bitte "|

Nicholas J. Patterson
Assistant United States Attorney
